PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/590,337
Filing Date: 6 Jan 2015
Appellant(s): Macaraeg et al.



__________________
Joseph M. Butscher
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 12, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated August 30, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15, 18, 21, 23, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 13, 21, and 23 recite the limitation "wherein the shape-changing actuator is not electrically connected". However, the instant specification does not discuss electrically connecting or not electrically connecting the shape-changing actuator. It is noted that any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative embodiments are positively recited in the specification, they may be explicitly excluded in the claims. See MPEP 2173.05(i). The instant specification neither positively nor negatively recites the shape-changing actuator being electrically connected.
Claims 14-15, 18, and 27 are also rejected under 35 U.S.C. 112(a) based on their dependency from claim 13, rejected above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yambe (US 2005/0016637)1.
With respect to claims 1, 7-8, and 10, Yambe teaches a conveying device (environmental aspect control assembly) with peristaltic movement that contracts and restores part of a cross-sectional area of a transport path (environmental aspect) in a transport tube (at least one aspect-controlling portion) by exerting actions of expansion and contraction on two-way shape memory alloy (shape changing actuator) (paragraph [0031]). The transport tube (at least one aspect-controlling portion) may be made from rubber, collagen, polyurethane, polyester, and so forth, as long as it is flexible or of sufficiently flexing nature (environmental aspect-controlling material) (paragraph [0031]). The two-way shape memory alloy (shape changing actuator) is arranged on the surface or inside the transport tube (at least one aspect-controlling portion) in a helical or ring form, or in a combination thereof (operatively connected), and may be made of a fine wire (consists of a single piece of wire) (paragraphs [0014] and [0032]). It is noted that only the two-way shape memory alloy actuates, and therefore is defined as the shape changing actuator. Therefore, the shape changing actuator consists of a fine wire.
The two-way shape memory alloys (shape-changing actuator) are provided in such a manner that they are wound around the transport tube (at least one aspect-controlling portion) a few or several number of time (plurality of windings) (paragraph [0039]; Fig. 2A). Yambe further teaches the two-way shape memory alloy (shape-changing actuator) changes the cross-sectional area of the transport tube (at least one aspect-controlling portion) by expanding (first expanded structural shape caused by first actuator shape) and contracting (second contracted structural shape cause by second actuator shape; squeeze and constrict) in response to temperature change (shape changing actuator is configured to automatically adapt to changing environmental conditions by having a first actuator shape at a first ambient temperature that differs and a second actuator shape at a ambient second temperature that differs from the first temperature) (paragraphs [0031]-[0032]). The transport tube may be used to convey various industrial liquids (paragraph [0037]).
The shape-changing actuator automatically adapting to changes in ambient temperatures defines the shape-changing actuator by what it does, rather than what it is. This is a functional .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yambe (US 2005/0016637)2 as applied to claim 1 above, and further in view of Lewis (US 2014/0220277)1. Supporting evidence provided by Ashby ( “Material Profiles - Polymer Foams.”)1.
With respect to claims 3, 5-6, and 12, Yambe teaches all the limitations of claim 1 above. 
Yambe is silent as to the transport tube (at least one aspect-controlling portion) being made from open-celled foam that is configured to absorb sound, or fiberglass insulation.
Lewis teaches insulation for a pipe (paragraphs [0007]-[0008]) that includes open celled foam configured to absorb and carry moisture away from the pipe in order to prevent corrosion, and reduces heat transfer between the pipe and the environment (paragraphs [0012], [0021], and [0026]). The insulation may also include a fire protection layer which includes materials suitable for extreme heat, such as texturized fiberglass, or flame-resistant fibers such as Nomex aramid fibers (aspect controlling fibers) (paragraph [0046]).
Since both Yambe and Lewis teach transport tubes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transport tube of Yambe to include a layer of open celled foam configured to absorb and carry moisture away from the tube in order to prevent corrosion and that reduces heat transfer between the tube and the pipe, and/or a layer or texturized fiberglass (aspect controlling fibers
With respect to the open celled foam being configured to absorb sound, foams such as polyurethane can be used to control acoustics by absorbing sound and damping vibration (Ashby). Therefore, the open celled polyurethane foam of Lewis is able to absorb sound.

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yambe (US 2005/0016637)3 as applied to claim 1 above, and further in view of Lewis (US 2014/0220277)1 and Kim (US 2010/0138983)1. Supporting evidence provided by “Aramid" in Understanding Textiles1  and Ashby ( “Material Profiles - Polymer Foams.”)1.
With respect to claim 4, Yambe teaches all the limitations of claim 1 above.
Yambe is silent as to the one or more environmental aspect-controlling materials including aramid felt configured to absorb moisture.
Lewis teaches insulation for a pipe (paragraphs [0007]-[0008]) that includes open celled foam configured to absorb and carry moisture away from the pipe in order to prevent corrosion, and reduces heat transfer between the pipe and the environment (paragraphs [0012], [0021], and [0026]). The insulation may also include a fire protection layer which includes materials suitable for extreme heat, such as texturized fiberglass, or flame-resistant fibers such as Nomex aramid fibers (paragraph [0046]).
Since both Yambe and Lewis teach transport tubes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transport tube of Yambe to include a layer aramid fibers in order to provide the tube with flame-resistant properties.
Yambe in view of Lewis is silent as to the aramid fibers being aramid felt.
Kim teaches a heatproof cloth formed of multiple layers, including an aramid felt fabric which distributes heat transmitted through the fabric (paragraphs [0013]-[0015]).
Since both Yambe in view of Lewis and Kim teach the use of aramid fibers to provide protection from heat, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aramid fibers of Yambe in view of Lewis to be aramid felt, in order to distribute heat.
With respect to the aramid felt being configured to absorb moisture, aramid fibers are known to have a moderate absorbency, with a standard moisture regain of 5% (“Aramid”, Understanding Textiles). Therefore, the aramid felt of Kim is able to absorb moisture.

With respect to claim 9, Yambe teaches all the limitations of claim 1 above.
Yambe is silent as to the at least one aspect-controlling portion comprising a first layer configured to control moisture, a second layer configured to control sound, and a third layer configured to control temperature.
Lewis teaches insulation for a pipe (paragraphs [0007]-[0008]) that includes open celled foam configured to absorb and carry moisture away from the pipe in order to prevent corrosion, and reduces heat transfer between the pipe and the environment (second layer) (paragraphs [0012], [0021], and [0026]). The insulation may also include a fire protection layer which includes materials suitable for extreme heat, such as texturized fiberglass (third layer configured to control temperature), or flame-resistant fibers such as Nomex aramid fibers (first layer
With respect to the open celled foam being configured to absorb sound, foams such as polyurethane can be used to control acoustics by absorbing sound and damping vibration (Ashby). Therefore, the open celled polyurethane foam of Lewis is able to absorb sound (second layer configured to control sound).
Since both Yambe and Lewis teach transport tubes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transport tube of Yambe to include a layer of open celled foam configured to absorb and carry moisture away from the tube in order to prevent corrosion and that reduces heat transfer between the tube and the pipe, and an inner layer and an outer layer of fire protection material in order to protect the tube from extreme heat and provide flame-resistant properties to the tube.
With respect to the materials used in the inner layer and outer layer of fire protection, as discussed above Lewis teaches two suitable materials: fiberglass and aramid fibers (paragraph [0046]). Therefore, to one of ordinary skill in the art, it would have been obvious to try the two materials in each separate layer, including a layer of texturized fiberglass and a layer of aramid fibers, in order to determine which combination provides the desired heat protection.
Yambe in view of Lewis is silent as to the first layer being configured to control moisture.
Kim teaches a heatproof cloth formed of multiple layers, including an aramid felt fabric which distributes heat transmitted through the fabric (paragraphs [0013]-[0015]).
Since both Yambe in view of Lewis and Kim teach the use of aramid fibers to provide protection from heat, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aramid fibers of Yambe in view of Lewis to be aramid felt, in order to distribute heat.
With respect to the aramid felt being configured to absorb moisture, aramid fibers are known to have a moderate absorbency, with a standard moisture regain of 5% (“Aramid”, Understanding Textiles). Therefore, the aramid felt of Kim is able to absorb moisture (first layer configured to control moisture).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yambe (US 2005/0016637)4 as applied to claim 1 above, and further in view of Jacobs (US 5700337)1.
With respect to claim 11, Yambe teaches all the limitations of claim 1 above.
Yambe is silent as to two-way shape memory alloy (shape-changing actuator) being embedded within the transport tube (at least one aspect controlling portion).
Jacobs teaches a composite structure having a number of composite material layers with a shape memory alloy component embedded in the material layers such that the shape memory alloy can be actuated by raising the temperature above a predetermined transition temperature in order to perform a controlled structural deformation of the shape memory alloy and predetermined portions of the composite structure (col. 3, lines 40-54; col. 4, lines 50-64). It is preferred to place the shape memory alloy component inward of the outer composite material layers so as to protect and thermally insulate the shape memory alloy from the environment (col. 9, lines 33-42)
Since Yambe and Jacobs both teach materials with shape-memory properties utilized in substrates that respond to changes in temperature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the two-way shape memory alloy (shape-changing actuator) of Yambe to be located within the .

Claims 13, 18-20, and 27, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yambe (US 2005/0016637)5 in view of Lewis (US 2014/0220277)1. Supporting evidence provided by Ashby (“Material Profiles - Polymer Foams.”)1.
With respect to claims 13, 18-20, and 27, Yambe teaches a conveying device (environmental aspect control assembly) with peristaltic movement that contracts and restores part of a cross-sectional area of a transport path in a transport tube (at least one aspect-controlling portion) by exerting actions of expansion and contraction on two-way shape memory alloy (shape changing actuator) (paragraph [0031]). The transport tube (at least one aspect-controlling portion) may be made from rubber, collagen, polyurethane, polyester, and so forth, as long as it is flexible or of sufficiently flexing nature (environmental aspect-controlling material) (paragraph [0031]). The two-way shape memory alloy (shape changing actuator) is arranged on the surface or inside the transport tube (at least one aspect-controlling portion) in a helical or ring form, or in a combination thereof (operatively connected), and may be made of a fine wire (consists of a single piece of wire) (paragraphs [0014] and [0032]). The two-way shape memory alloys (shape-changing actuator) are provided in such a manner that they are wound around the transport tube (at least one aspect-controlling portion) a few or several number of time (plurality of windings) (paragraph [0039]; Fig. 2A). It is noted that only the two-way shape memory alloy 
Yambe further teaches the two-way shape memory alloy (shape-changing actuator) changes the cross-sectional area of the transport tube (at least one aspect-controlling portion) by expanding (first expanded structural shape caused by first actuator shape) and contracting (second contracted structural shape cause by second actuator shape; squeeze and constrict) in response to temperature change (shape changing actuator is configured automatically adapt to changing environmental conditions by having a first actuator shape at a first ambient temperature that and a second actuator shape at a second ambient temperature that differs from the first temperature) (automatically adapts to an environment based on changes in temperature) (paragraphs [0031]-[0032]). The transport tube may be used to convey various industrial liquids (paragraph [0037]).
The shape-changing actuator automatically adapting to changes in ambient temperatures defines the shape-changing actuator by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim 13. See MPEP 2173.05(g). Yambe teaches the claimed structure as stated in the above rejection as well as that the shape changing alloy responds to changes in temperature, therefore it would be capable of performing in the manner claimed.
In the alternative, there are two ways to apply heat: locally or externally. Therefore, to one of ordinary skill in the art, it would have been obvious to try the two different heat application methods in order to determine which is more appropriate for the intended application of the shape memory alloy. See MPEP 2143.
Yambe is silent as to the one or more environmental aspects comprising one or more of moisture, sound, or temperature, wherein the one or more environmental aspect-controlling materials includes one or more of aramid felt that is configured the absorb moisture, open-cell foam that is configured to absorb sound, or fiberglass insulation.
Lewis teaches insulation for a pipe (paragraphs [0007]-[0008]) that includes open celled foam configured to absorb and carry moisture away from the pipe in order to prevent corrosion, and reduces heat transfer between the pipe and the environment (paragraphs [0012], [0021], and [0026]). The insulation may also include a fire protection layer which includes materials suitable for extreme heat, such as texturized fiberglass, or flame-resistant fibers such as Nomex aramid fibers (paragraph [0046]).
Since both Yambe and Lewis teach transport tubes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transport tube of Yambe to include a layer of open celled foam configured to absorb and carry moisture away from the tube in order to prevent corrosion and that reduces heat transfer between the tube and the pipe, and/or a layer or texturized fiberglass in order to protect the tube from extreme heat.
With respect to “wherein the shape-changing actuator is not electrically connected”, this limitation is rejected under 112(a) as new matter above.





Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yambe (US 2005/0016637)6 in view of Lewis (US 2014/0220277)1 as evidenced by Ashby (“Material Profiles - Polymer Foams.”)1, as applied to claim 13 above, and further in view of Barton (EP 0475677)1.
With respect to claim 14, Yambe in view of Lewis teaches all the limitations of claim 13 above.
Yambe in view of Lewis is silent as to the system comprising an aircraft, wherein the main system structure comprises a fuselage having an internal cabin.
Barton teaches fire retarding means for aircraft fuselages (col. 1, lines 1-5), comprising a pipe or pipes within a fire retarding fibrous blanket, in order to extend the survival time for passengers and crew in a post-crash fire (col. 1, lines 1-5 and 29-38; col. 2, lines 3-15).
Since both Yambe in view of Lewis and Barton teaches pipes that transport fluid surrounded by flame retardant materials, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the fluid transportation system of Yambe in view of Lewis could be used in the fuselage of an airplane in order to extend the survival time for passengers and crew in a post-crash fire.





Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yambe (US 2005/0016637)7 in view of Lewis (US 2014/0220277)1 as applied to claim 13 above, and further in view of Kim (US 2010/0138983)1. Supporting evidence provided by “Aramid" in Understanding Textiles1 and Ashby (“Material Profiles - Polymer Foams.”)1.
With respect to claim 15, Yambe in view of Lewis teaches all the limitations of claim 13 above.
Yambe in view of Lewis is silent as to the system comprising an article of clothing having an insulating layer between inner and outer layers, wherein the one or more environmental aspect control assemblies are disposed within the insulating layer.
Kim teaches a heatproof cloth formed of multiple layers (insulating layer), including an aramid felt fabric which distributes heat (environmental aspect) transmitted through the fabric (paragraphs [0013]-[0015]), where the aramid felt (environmental aspect control material) is located between an aramid fabric (inner layer) and a fiber woven fabric (outer layer) (fig. 2), and the heatproof cloth is made into high temperature heat proof clothes, in order to protect the wearer’s body from flames (paragraph [0016])
Since both Yambe in view of Lewis and Kim teach structures utilizing aramid fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insulation material comprising aramid fibers of Yambe in view of Lewis to be in clothing, because Kim teaches high temperature heat proof clothes made from heatproof cloth including aramid felt which controls heat transfer, in order to protect the wearer’s body from flames.
(2) Response to Argument
	Appellant arguments begin on page 13 of the Appeal Brief filed January 12, 2022 (hereinafter referred to as “Appeal Brief”).

	Argument I: Appellant argues that claims 13-15, 18, 21, 23, and 27 are supported by the written description.
	On pages 13-14 of the Appeal Brief Appellant submits that the shape-changing actuator not being electrically connected is clearly shown in Figures 1-11. In Figure 1, for example, the shape-changing actuator 104 is independent from any electrical source. Appellant submits that the shape-changing actuator is clearly not electrically connected and that none of the Figures (or any description there) disclose that the shape-changing actuator 104 is electrically connected. Appellant further submits that the present application expressly states at paragraph [0009] and [0037]-[0073] that the environmental aspect control assemblies are configured to transition between expanded and compressed states in response to changing environmental conditions, such as temperature and/or pressure.
	The Examiner respectfully disagrees. It is noted that any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative embodiments are positively recited in the specification, they may be explicitly excluded in the claims. See MPEP 2173.05(i). As identified by Appellant, none of the Figures or any description thereof discloses that the shape-changing actuator 104 is electrically connected. As such the instant specification neither positively nor negatively recites the shape-changing actuator being electrically connected, in fact it is completely silent as to any electrical connection, and thus the electrical connection cannot be excluded in the claims.


	Argument II: Appellant argues that claims 13, 21, and 23 are now in condition for allowance.
	On page 14 of the Appeal Brief Appellant submits that claims 21 and 23 do not otherwise stand rejected and are now in condition for allowance, and that claim 13 recites the limitations of previously pending claim 22 which also did not otherwise stand rejected and thus is not in condition for allowance.
	The Examiner respectfully disagrees. It is the position of the Examiner that the limitation “wherein the shape-changing actuator is not electrically connected” fails to comply with the written description requirement for the reasons presented above and in the Final Office Action mailed on August 30, 2021.



	Argument III: Appellant argues that Yambe does not anticipate claims 1, 7, 8, and 10.
	On page 16 of the Appeal Brief Appellant submits that the Examiner previously stated, “it is noted that the features upon which applicant relies (i.e., a single piece of wire) are not recited in the rejected claims(s).” See April 14, 2021 Office Action at page 16. Appellant argues that this limitation is clearly and unequivocally recited.
	The Examiner agrees that the claims a shape-changing actuator consisting of a single piece of wire is clearly and unequivocally recited in claim 1. It is respectfully submitted that the Office Action this quote was taken from, the Non-Final Office Action mailed on April 14, 2021, is not the most recent Office Action mailed. The appeal brief filed January 12, 2022 appeals from the Final Office Action mailed on August 30, 2021. It is noted that the claims were amended to recite the “consists of” limitation on June 25, 2021, in response to the Non-Final Office Action mailed on April 14, 2021. The amendment was acknowledged at paragraph 70 of the Final Office Action mailed on August 30, 2021. It is the position of the Examiner that Yambe still meets the limitations of claim 1 in light of the amendments to the claims filed June 25, 2021 for the reasons recited in the Final Office Action which will be repeated and discussed in more detail below.

	On page 16 of the Appeal Brief Appellant submits that the Final Office Action states “[i]t is noted that the open-ended transitional phrase ‘comprising’ is used, which allows for the presence of additional, unrecited elements.” See August 20, 2021 Office Action at page 17. Applicant argues that claim 1 expressly recites, in part, “wherein the shape changing actuator consists of a single piece of wire having a plurality of windings that wrap around or within the at least one aspect-controlling portion.” Applicant contends that unlike “comprising”, the transition phrase “consists of” is a closed-ended term.
	In the Final Office Action mailed on August 20, 2021, the “comprising” referred to is in line 3 of claim 1, whereas the “consists of” Appellant refers to is in line 16 of claim 1. It is the position of the Examiner that due to the use of “comprising” in line 3 the environmental aspect control assembly can include materials other than the at least one aspect-controlling portion and the shape-changing actuator. The use of “consists of” in line 16 further limits each shape-changing actuator to consist of a single piece of wire, but does not preclude the environmental aspect control assembly from comprising multiple shape-changing actuators, each of which consist of a single piece of wire. Claim 1 is reproduced below with the relevant transitional phrases used in this discussed bolded and underlined.

1.	An environmental aspect control assembly configured to control one or more environmental aspects, the environmental aspect control assembly comprising:
at least one aspect-controlling portion formed of one or more environmental aspect-controlling materials; and
a shape-changing actuator operatively connected to the at least one aspect-controlling portion, wherein the shape-changing actuator automatically adapts to changing environmental conditions by having a first actuator shape at a first ambient temperature and a second actuator shape at a second ambient temperature that differs from the first ambient temperature, wherein the shape-changing actuator changes shape in response to changes between the first ambient temperature and the second ambient temperature, wherein the first actuator shape causes the at least one aspect-controlling portion to form a first structural shape, wherein the second actuator consists of a single piece of wire having a plurality of windings that wrap around or within the at least one aspect-controlling portion, and wherein the plurality of windings squeeze and constrict the at least one aspect-controlling portion in the compressed structural shape.

	On page 16 of the Appeal Brief Appellant submits that the previous Decision on Appeal stresses that the claim previously recited “at least one shape-changing actuator”. See September 23, 2020 decision on Appeal at page 8. In particular, the Decision states the “claim’s ‘at least one shape-changing actuator’ language explicitly permits multiple actuators”. Appellant argues that the based on the guidance in the Decision on Appeal, the Applicant amended the claim to recite “a shape-changing actuator”.
	The Examiner respectfully disagrees that the recitation of “a shape-changing actuator” (emphasis added) excludes the presence of other shape-changing actuators. As discussed above, the claim recites “the environmental aspect control assembly comprising: at least one aspect-controlling portion … and … a shape-changing actuator …” (emphasis added). The use of the transitional phrase “comprising” allows for the presence of additional, unrecited elements. See MPEP 2111.03(I). Therefore, due to the use of “comprising”, multiple shape-changing actuators may be present. Whether there is one shape-changing actuator or five shape-changing actuators, a shape-changing actuator is present and therefore the claim limitation is met.

	On page 17 of the Appeal Brief Appellant submits that Yambe expressly discloses a “plurality of two-way shape memory alloys 2 and a plurality of wirings 3”. See id. at [0038] (emphasis added). See also id. at [0039], [0040], and [0041]. Appellant argues that Yambe is clear that multiple alloys 2 are coupled to transport tube 1. Appellant concludes that Yambe does not expressly or necessarily describe, teach, or suggest a single piece of wire having a plurality of windings that wrap around the aspect-controlling portion.
	The Examiner respectfully disagrees. As discussed in the rejections in the Final Office Action mailed on August 30, 2021, Yambe teaches the two-way shape changing memory alloy (shape-changing actuator) is arranged on the surface or inside the transport tube (at least one aspect-controlling portion) in a helical or ring form, or in a combination thereof (operatively connected), and may be made of a fine wire (consists of a single piece of wire) (Yambe; paragraphs [0014] and [0032]). As identified by Appellant, the transport tube (at least one aspect-controlling portion) of Yambe includes a plurality of two-way shape memory alloys 2 (shape-changing actuator) and a plurality of wirings 3 (Yambe; paragraph [0038]). The wiring 3 is connected to the ends of the two-way shape memory alloy 2 (shape-changing actuator) so as to electrically conduct and heat the two-way shape memory alloy 2 (shape-changing actuator) and control the heating thereof (Yambe; paragraph [0038]). It is noted that the wirings 3 are part of the electrical heating system, not the fine wire two-way shape memory alloy 2 (shape-changing actuator). As discussed in the rejection and shown in the annotated FIG. 4A of Yambe provided below, each two-way shape memory alloy 2 of Yambe is identified as equivalent to the shape-changing actuator of claim 1. Therefore, in the embodiment shown in FIG. 4A, Yambe discloses three shape-changing actuators, each of which consists of a single piece of fine wire as 

    PNG
    media_image2.png
    742
    1026
    media_image2.png
    Greyscale


Argument IV: Appellant argues that the combination of Yambe in view of Lewis does non render claims 3, 5, 6, and 12 unpatentable.
Appellant submits that claims 3, 5, 6, and 12 stand erroneously rejected as being unpatentable over Yambe in view of Lewis for the reasons set forth with respect to claim 1.
The Examiner respectfully disagrees for the reasons presented above.

Argument V: Appellant argues the proposed combination of Yambe in view of Lewis and Kim does not render claims 4 and 9 unpatentable.
Appellant submits that claims 4 and 9 stand erroneously rejected as being unpatentable over Yambe in view of Lewis and Kim for the reasons set forth with respect to claim 1.
The Examiner respectfully disagrees for the reasons presented above.

Argument VI: Appellant argues that the proposed combination of Yambe in view of Jacobs does not render claim 11 unpatentable.
Appellant submits that claim 11 stands erroneously rejected as being unpatentable over Yambe in view of Jacobs for the reasons set forth with respect to claim 1.
The Examiner respectfully disagrees for the reasons presented above.

Argument VII: Appellant argues that the proposed combination of Yambe in view of Lewis does non render claims 13, 18-20, and 27 unpatentable.
(A) On page 19 of the response Appellant argues that the combination does not describe, teach, or suggest “wherein the shape-changing actuator is not electrically connected”.
The Examiner respectfully disagrees. Paragraph [0033] of Yambe discloses that as a method of changing the temperature of the two-way shape memory alloy, the heat may be self-generated by electrically conducting the two-way shape memory alloy. Therefore, Yambe discloses an embodiment where the shape-changing actuator is not electrically connected as the change in temperature may be a result of self-generated heat.

(B) On pages 19-21 of the response Appellant argues that the proposed combination does not describe, teach, or suggest “wherein the shape-changing actuator consists of a single piece of wire having a plurality of windings” with respect to claims 19 and 27.
On page 19 of the Appeal Brief Appellant submits that the Examiner previously stated, “it is noted that the features upon which applicant relies (i.e., a single piece of wire) are not recited in the rejected claims(s).” See April 14, 2021 Office Action at page 16. Appellant argues that this limitation is clearly and unequivocally recited.
The Examiner agrees that the claims a shape-changing actuator consisting of a single piece of wire is clearly and unequivocally recited in claims 19 and 27. It is respectfully submitted that the Office Action this quote was taken from, the Non-Final Office Action mailed on April 14, 2021, is not the most recent Office Action mailed. The appeal brief filed January 12, 2022 appeals from the Final Office Action mailed on August 30, 2021. It is noted that the claims were amended to recite the “consists of” limitation on June 25, 2021, in response to the Non-Final Office Action mailed on April 14, 2021. The amendment was acknowledged at paragraph 70 of the Final Office Action mailed on August 30, 2021. It is the position of the Examiner that Yambe still meets the limitations of claims 19 and 27 in light of the amendments to the claims filed June 25, 2021 for the reasons recited in the Final Office Action which will be repeated and discussed in more detail below.

	On page 20 of the Appeal Brief Appellant submits that the Final Office Action states “[i]t is noted that the open-ended transitional phrase ‘comprising’ is used, which allows for the presence of additional, unrecited elements.” See August 20, 2021 Office Action at page 17. Applicant argues that claim 1 expressly recites, in part, “wherein the shape changing actuator consists of a single piece of wire having a plurality of windings that wrap around or within the at least one aspect-controlling portion.” Applicant contends that unlike “comprising”, the transition phrase “consists of” is a closed-ended term.


19.	An environmental aspect control assembly configured to control one or more environmental aspects, wherein the one or more environmental aspects comprises one or more of moisture, sound, or temperature, the environmental aspect control assembly comprising:
at least one aspect-controlling portion formed of one or more environmental aspect-controlling materials; and
a shape-changing actuator formed of a shape memory alloy operatively connected to the at least one aspect-controlling portion, wherein the shape-changing actuator automatically adapts to changing environmental conditions by having a first actuator shape at a first ambient temperature and a second actuator shape at a second ambient temperature that differs from the first ambient temperature, wherein the shape-changing actuator changes shape in response to changes between the first ambient temperature and the second ambient temperature, wherein the first actuator shape causes the at least one aspect-controlling portion to form a first structural consists of a single piece of wire having a plurality of windings that wrap around or within the at least one aspect-controlling portion, and wherein the plurality of windings squeeze and constrict the at least one aspect-controlling portion in the compressed structural shape.

	On page 20 of the Appeal Brief Appellant submits that the previous Decision on Appeal stresses that the claim previously recited “at least one shape-changing actuator”. See September 23, 2020 decision on Appeal at page 8. In particular, the Decision states the “claim’s ‘at least one shape-changing actuator’ language explicitly permits multiple actuators”. Appellant argues that the based on the guidance in the Decision on Appeal, the Applicant amended the claim to recite “a shape-changing actuator”.
The Examiner respectfully disagrees that the recitation of “a shape-changing actuator” (emphasis added) excludes the presence of other shape-changing actuators. As discussed above, the claim recites “the environmental aspect control assembly comprising: at least one aspect-controlling portion … and … a shape-changing actuator …” (emphasis added). The use of the transitional phrase “comprising” allows for the presence of additional, unrecited elements. See MPEP 2111.03(I). Therefore, due to the use of “comprising”, multiple shape-changing actuators may be present. Whether there is one shape-changing actuator or five shape-changing actuators, a shape-changing actuator is present and therefore the claim limitation is met.

On pages 20-21 of the Appeal Brief Appellant submits that Yambe expressly discloses a “plurality of two-way shape memory alloys 2 and a plurality of wirings 3”. See id. at [0038] (emphasis added). See also id. at [0039], [0040], and [0041]. Appellant argues that Yambe is clear that multiple alloys 2 are coupled to transport tube 1. Appellant concludes that Yambe does not expressly or necessarily describe, teach, or suggest a single piece of wire having a plurality of windings that wrap around the aspect-controlling portion.
	The Examiner respectfully disagrees. As discussed in the rejections in the Final Office Action mailed on August 30, 2021, Yambe teaches the two-way shape changing memory alloy (shape-changing actuator) is arranged on the surface or inside the transport tube (at least one aspect-controlling portion) in a helical or ring form, or in a combination thereof (operatively connected), and may be made of a fine wire (consists of a single piece of wire) (Yambe; paragraphs [0014] and [0032]). As identified by Appellant, the transport tube (at least one aspect-controlling portion) of Yambe includes a plurality of two-way shape memory alloys 2 (shape-changing actuator) and a plurality of wirings 3 (Yambe; paragraph [0038]). The wiring 3 is connected to the ends of the two-way shape memory alloy 2 (shape-changing actuator) so as to electrically conduct and heat the two-way shape memory alloy 2 (shape-changing actuator) and control the heating thereof (Yambe; paragraph [0038]). It is noted that the wirings 3 are part of the electrical heating system, not the two-way shape memory alloy 2 (shape-changing actuator). As discussed in the rejection and shown in the annotated FIG. 4A of Yambe provided below, each two-way shape memory alloy 2 of Yambe is identified as equivalent to the shape-changing actuator of claim 1. Therefore, in the embodiment shown in FIG. 4A, Yambe teaches discloses three shape-changing actuators, each of which consists of a single piece of fine wire. 

    PNG
    media_image2.png
    742
    1026
    media_image2.png
    Greyscale


Argument VIII: Appellant argues that the combination of Yambe in view of Lewis and Barton does not render claim 14 unpatentable.
Appellant submits that claim 14 stands erroneously rejected as being unpatentable over Yambe in view of Lewis and Barton for the reasons set forth with respect to claim 13.
The Examiner respectfully disagrees for the reasons presented above.

Argument IX: Appellant argues that the proposed combination of Yambe in view of Lewis and Kim does not render claim 15 unpatentable.
Appellant submits that claim 15 stands erroneously rejected as being unpatentable over Yambe in view of Lewis and Kim for the reasons set forth with respect to claim 13.
The Examiner respectfully disagrees for the reasons presented above.
 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        

Conferees:
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786            

                                                                                                                                                                                            /MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Previously presented
        3 Preciously presented
        4 Previously presented
        5 Previously presented
        6 Previously presented
        7 Previously presented